DETAILED ACTION

This Office Action is in response to the Amendment filed on March 10, 2021. Claim(s) 1 and 19-20 have been amended. Therefore, Claim(s) 1-20 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10,212,122 B2. 

Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1-20 is/are generic to all that is recited in claim(s) 1-20 of U.S. Patent 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar et al. (US 9,210,079 B2, hereinafter Sridhar), in view of Na et al. (US 2003/0069993 A1, hereinafter NA).

As to Amended Claim 1, Sridhar discloses method comprising: 
with a host machine, receiving a unicast Address Resolution Protocol ( ARP) request from a source virtual entity supported by a source virtual entity manager ((Sridhar; [0007]), where Sridhar discloses a host machine receiving an ARP request), the ARP request associated with a destination logical address corresponding to a destination virtual entity supported by the host machine ((Sridhar; [0007, 0022]), where Sridhar discloses the ARP request containing a destination logical address (i.e. IP address) of a destination.); and 
with the host machine, forwarding a response to the ARP request to the source virtual entity, the response including a virtualized physical address of the destination virtual entity ((Sridhar; [0007, 0023]), where Sridhar discloses the host machine containing a data structure to map a logical address to a physical address.). 
Sridhar does not disclose the destination logical address is translated from a second destination logical address corresponding to the host machine.
In an analogous art, Na discloses the destination logical address is translated from a second destination logical address corresponding to the host machine ((Na; [abs, 0044-0052, 0055]), where Na discloses the ability for a host machine to be identified through multiple IP address. Each IP address associated with the host device can be used to identify the host and a virtual entity assigned to that address and their physical address. The ARP request can be used to create a mapping of the address.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sridhar to include the destination logical address is translated from a second destination logical address corresponding to the host machine as taught by Na to enable mapping of multiple IP address of a host to their physical address (Na; [abs]).

As to Claim 2, Sridhar-Na discloses the method of claim 1, wherein the source virtual entity comprises a virtual machine (Sridhar; Fig. 1; [0021]). 

As to Claim 3, Sridhar-Na discloses the method of claim 1, wherein the source virtual entity comprises a container (Sridhar; Fig. 1; [0021]).

As to Claim 4, Sridhar-Na discloses the method of claim 1, wherein the destination virtual entity comprises a virtual machine (Sridhar; Fig. 1; [0021]).

As to Claim 5, Sridhar-Na discloses the method of claim 1, wherein the destination virtual entity comprises a container (Sridhar; Fig. 1; [0021]).

As to Claim 6, Sridhar-Na discloses the method of claim 1, wherein the destination logical address is an IP address (Sridhar; [0007, 0022]).

As to Claim 7, Sridhar-Na discloses the method of claim 1, wherein the virtualized physical address is a MAC address (Sridhar; [0007, 0023]).

As to Claim 8, Sridhar-Na discloses the method of claim 1, further comprising transmitting the ARP request to one or more virtual entities (Sridhar; [0023]).

As to Claim 9, Sridhar-Na discloses the method of claim 1, wherein the destination logical address is encapsulated (Sridhar; [0023]). 

As to Claim 10, Sridhar-Na discloses the method of claim 1, wherein the source virtual entity manager translates the destination logical address (Sridhar; [0023]).

As to Claim 18, Sridhar-Na discloses the method of claim 1, wherein each machine to which the ARP request is not directed ignores the ARP request (Sridhar; [0023-0024, 0034]). 

As to Amended Claim 19, Sridhar discloses a host machine comprising: 
a memory (Sridhar; Fig. 7); and 
a physical processor configured to host a plurality of virtual machines (Sridhar; Fig. 7), wherein hosting the plurality of virtual machines includes: 
receiving a unicast Address Resolution Protocol (ARP) request from a source virtual entity supported by a source virtual entity manager ((Sridhar; [0007]), where Sridhar discloses a host machine receiving an ARP request), the ARP request associated with a destination logical address corresponding to a destination virtual entity supported by the host machine (Sridhar; [0007, 0022]), where Sridhar discloses the ARP request containing a destination logical address (i.e. IP address) of a destination.); and 
forwarding a response to the ARP request to the source virtual entity, the response including a virtualized physical address of the destination virtual entity ((Sridhar; [0007, 0023]), where Sridhar discloses the host machine containing a data structure to map a logical address to a physical address.).
However, Sridhar does not disclose the destination logical address is translated from a second destination logical address corresponding to the host machine.
In an analogous art, Na discloses the destination logical address is translated from a second destination logical address corresponding to the host machine ((Na; [abs, 0044-0052, 0055]), where Na discloses the ability for a host machine to be identified through multiple IP address. Each IP address associated with the host device can be used to identify the host and a virtual entity assigned to that address and their physical address. The ARP request can be used to create a mapping of the address.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sridhar to include the destination logical address is translated from a second destination logical address corresponding to the host machine as taught by Na to enable mapping of multiple IP address of a host to their physical address (Na; [abs]).

As to Amended Claim 20, Sridhar discloses a non-volatile storage device storing software configured to execute on a host machine to: 
receive a unicast Address Resolution Protocol (ARP) request from a source virtual entity supported by a source virtual entity manager ((Sridhar; [0007]), where Sridhar discloses a host machine receiving an ARP request), the ARP request associated with a destination logical address corresponding to a destination virtual entity supported by the host machine ((Sridhar; [0007, 0022]), where Sridhar discloses the ARP request containing a destination logical address (i.e. IP address) of a destination.); and 
forward a response to the ARP request to the source virtual entity, the response including a virtualized physical address of the destination virtual entity ((Sridhar; [0007, 0023]), where Sridhar discloses the host machine containing a data structure to map a logical address to a physical address.).
However, Sridhar does not disclose the destination logical address is translated from a second destination logical address corresponding to the host machine.
In an analogous art, Na discloses the destination logical address is translated from a second destination logical address corresponding to the host machine ((Na; [abs, 0044-0052, 0055]), where Na discloses the ability for a host machine to be identified through multiple IP address. Each IP address associated with the host device can be used to identify the host and a virtual entity assigned to that address and their physical address. The ARP request can be used to create a mapping of the address.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sridhar to include the destination logical address is translated from a second destination logical address corresponding to the host machine as taught by Na to enable mapping of multiple IP address of a host to their physical address (Na; [abs]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar et al. (US 9,210,079 B2, hereinafter Sridhar), in view of Na et al. (US 2003/0069993 A1, hereinafter NA), in further of Yalagandula et al. (US 8,359,376 B1, hereinafter Yalagandula).

As to Claim 11, Sridhar-Na discloses the method of claim 1, but does not disclose wherein the destination logical address is associated with an entity on a fan network. 
In an analogous art, Yalagandula discloses the destination logical address is associated with an entity on a fan network ((Yalagandula; Fig. 1; [abs; col. 2, lines 17-29; col. 3, lines 34-45]), where Yalagandula discloses the logical address (i.e. IP address) is associated with an entity on a fan network.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sridhar-Na to include the destination logical address is associated with an entity on a fan network as taught by Yalagandula to improve the available bandwidth on the network by monitoring the ARP request being transmitted (Yalagandula; [col. 1, lines 44-57]).

As to Claim 12, Sridhar-Na-Yalagandula discloses the method of claim 11, further comprising, responsive to determining by the source virtual entity manager that the destination logical address is on the fan network, modifying the ARP packet (Sridhar; [0007, 0023, 0026-0028]), (Yalagandula; Fig. 1; [abs; col. 2, lines 17-29; col. 3, lines 34-45]). 
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 13, Sridhar-Na-Yalagandula discloses the method of claim 11, wherein the fan network trades an ability to route to a specified address space of a larger network to provide additional logical addresses behind a host logical address (Sridhar; [0007, 0023, 0026-0028]), (Yalagandula; Fig. 1; [abs; col. 2, lines 17-29; col. 3, lines 34-45]). 
The Examiner provides the same motivation to combine as previously presented in the independent claim.

Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar et al. (US 9,210,079 B2, hereinafter Sridhar), in view of Na et al. (US 2003/0069993 A1, hereinafter NA) and Yalagandula et al. (US 8,359,376 B1, hereinafter Yalagandula), and in further view of Hsu et al. (US 2016/0337236 A1, hereinafter Hsu).

As to Claim 14, Sridhar-Na-Yalagandula discloses the method of claim 11, but does not disclose wherein the fan network is implemented using Software Defined Networking (SDN). 
In an analogous art, Hsu discloses the fan network is implemented using Software Defined Networking (SDN) (Hsu; [abs]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sridhar-Na-Yalagandula to include the fan network is implemented using Software Defined Networking (SDN) as taught by Hsu to enable packet forward through large networks with an ARP request (Hsu; [0010]).

As to Claim 15, Sridhar-Na-Yalagandula discloses the method of claim 1, but does not disclose wherein the host machine includes a fan switch. 
In an analogous art, Hsu discloses the host machine includes a fan switch (Hsu; Fig. 7; [008, 0051-0052, claim 29]).
 as taught by Hsu to enable packet forward through large networks with an ARP request (Hsu; [0010]).

As to Claim 16, Sridhar-Na-Yalagandula-Hsu discloses the method of claim 15, wherein the fan switch emulates a network switch (Hsu; Fig. 7; [008, 0051-0052, claim 29]). 
The Examiner provides the same motivation to combine as previously presented in the independent claim.
	
As to Claim 17, Sridhar-Na-Yalagandula-Hsu discloses the method of claim 15, wherein the fan switch is a software module associated with a destination virtual entity manager that processes packets destined for virtual entities on the fan network associated with the host machine (Hsu; Fig. 7; [008, 0051-0052, claim 29]). 
The Examiner provides the same motivation to combine as previously presented in the independent claim.

Response to Arguments

The double patenting rejection will be held in abeyance as requested by the Applicant.

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Britton et al. (US 6,697,326 B1) discloses a host owning multiple IP address and responding to ARP requests.
Kang et al. (US 2010/0080227 A1) discloses host with multiple IP address with an ARP table to manage the multiple IP addresses.
Papp et al. (US 2010/0272107 A1) discloses maintaining multiple address with ARP.
Chanda et al. (US 2017/0093758 A1) discloses performing address translation for machines with multiple/different addresses.

The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475.  The examiner can normally be reached on 8:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        6.4.2021